Title: From John Adams to Ferdinand Grand, 15 August 1781
From: Adams, John
To: Grand, Ferdinand



Sir
Amsterdam August 15. 1781

Your Letter of May 14. with your Account inclosed I received: I have also received your Letter of August the 6th., with the Account inclosed in that.
I will endeavour to explain, myself, as well as I can upon the Several Things mentioned in them.
In the first Account you have given me Credit for 24000 and charged me with 2/7 of it upon my order to Credit Mr. Dana. This Amounts to the Same Thing as if you had credited me with 5/7 of the 24000 and charged me with nothing credited to Mr. Dana. So that I have no Objection to this matter.
The Article of the 22 of January of 2658:16:10, which Mr. Dana desired you to pay me—it is no more than this. Mr. Dana desired me to lend him that sum, when he was here, and going to Paris, to bear his Expences, which I did, by giving him an order of the House of Fizeaux & Grand, when he arrived at Paris he desired you to pay me. So that this Article stands right in your Account. There has been no other Connection between Mr. Dana and me, in Money Matters.
Inclosed is an Account currant, which, I pray you to examine and, finish, if you please as soon as convenient by adding, what you have paid or may pay Mr. Williams. Mr. Williams’s Account I presume is right. The Wine, I left you will allow me, just what you please for.
I must further beg you to pay Mr. Chavagne, Thirty One Livres four Sous for, a Box of Newspapers he sent me and charge it to my Account.
